Title: To Benjamin Franklin from Williams, Moore & Co., 5 August 1782
From: Williams, Moore & Co.
To: Franklin, Benjamin


L’Orient 5th. Augt. 1782
We beg leave to trouble your excellency for information respecting the disposal of some Powder, taken in a Prize Consigned us. Believing a liberty is allowed to every American to sell any Article to the highest Bidder, (if for exportation) We yesterday made an Offer of a quantity of Powder at 20 s. a lib to the Comissary at Port Louis. He declined giving more than 10 s., at sametime desired Us not to sell, ’till he heard from Paris respecting Our right of disposal. If We have liberty, We mean to take this Powder Ourselves, or Sell to any American Merchant, that will give more than Us.— In Brest We have a Prize nearly in similar Circumstances loaded with Spars, detained by the Commandant of that Port.— Being at a loss how to Act, hope your excellency will be kind enough to inform Us. With great Respect We remain Your Excellencys Most devoted & humble Servants
Williams Moore & Co
 
Addressed: Monsieur / Monsieur B. Franklin / Ministre Plenipotentiaire des Etas-unis / de l’Amerique, à la Cour de france / Passy./.
Notation: Williams Moore & Co.—L’orient 5 Août 1782.
